DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 6/28/22, with respect to claims 1-7, 9-19 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1-7, 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a liquid crystal display (LCD) device, comprising an LCD panel, wherein the LCD panel comprises a first substrate, a second substrate, and a liquid crystal layer, and the first substrate comprises a plurality of supporting posts; and a temperature sensing driver chip, wherein the temperature sensing driver chip is configured to sense changes in temperature and outputs a voltage signal according to the changes in temperature, wherein a side of at least one of the supporting posts is provided with a control electrode, the control electrode is connected to the temperature sensing driver chip, and a plurality of organic material spheres are disposed in at least one of the supporting posts, wherein the organic material spheres comprise a plurality of hollow organic material spheres and a plurality of solid organic material spheres, in combination with the remaining features recited in the claim.
The prior art of Gutfeld (US 2002/0075444 A1) discloses a liquid crystal display (LCD) device, comprising an LCD panel, wherein the LCD panel comprises a first substrate, a second substrate, and a liquid crystal layer, and the first substrate comprises a plurality of supporting posts; and a temperature sensing driver chip, wherein the temperature sensing driver chip is configured to sense changes in temperature and outputs a voltage signal according to the changes in temperature, wherein a side of at least one of the supporting posts is provided with a control electrode, the control electrode is connected to the temperature sensing driver chip, and a plurality of organic material spheres are disposed in at least one of the supporting posts (Gutfeld, Figures 1-2, Figure 5). However, Gutfeld fails to disclose that the organic material spheres comprise a plurality of hollow organic material spheres and a plurality of solid organic material spheres. The prior art of Qu (US 2020/0301189 A1) discloses a similar display device comprising a supporting post in contact with a control electrode (Qu, Figure 3A); however, Qu fails to disclose a plurality of organic material spheres within the supporting post. 
Regarding independent claim 19, the prior art of record does not teach or suggest a method of manufacturing a liquid crystal display (LCD) device, comprising: providing a first base plate; forming a driver circuit layer on the first base plate; forming a pixel electrode layer on the driver circuit layer; etching the pixel electrode layer to form a plurality of control electrodes; forming a plurality of supporting posts comprising a plurality of organic material spheres; providing a temperature sensing driver chip, wherein the temperatures sensing driver chip outputs a voltage signal to the control electrodes, and the control electrodes control heights of the supporting posts when receiving the voltage signal, in combination with the remaining features.
The prior art of Gutfeld (US 2002/0075444 A1) discloses a method of manufacturing a liquid crystal display (LCD) device, comprising: providing a first base plate; forming a plurality of supporting posts comprising a plurality of organic material spheres; providing a temperature sensing driver chip, wherein the temperatures sensing driver chip outputs a voltage signal (Gutfeld, Figures 1-2; Figure 5). Gutfeld also discloses the controlling and altering of heights of the supporting posts (Gutfeld, Paragraph 0022). However, Gutfeld fails to disclose particularly that the control electrodes control heights of the supporting posts when receiving the voltage signal. The prior art of Liu (US 2007/0070285 A1) discloses manufacturing steps of forming a driver circuit layer on the first base plate; forming a pixel electrode layer on the driver circuit layer; etching the pixel electrode layer to form a plurality of control electrodes. However, Liu also fails to disclose a concept of using the control electrodes to control heights of the supporting posts when receiving the voltage signal. 
Therefore, Claims 1 and 19 are allowed. Claims 2-7 and 9-18 are allowed by virtue of their dependence on the allowed independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871